Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to claims filed on 01/06/22.
3.	Claims 1-14 are under examination.


Information Disclosure Statement
4.	The information disclosure statement (s) submitted on 01/06/22, 04/12/22 & 10/19/22 have being considered by the examiner and are made of record in the application file. 

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
6.	The drawings filed on 01/06/22 are accepted by the examiner.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
8.	Claims 1-6 & 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-12 of Xu et al. (U.S. Patent No. 11, 251, 838 B2).
Regarding to claim 1: Xu discloses an electronic device for a base station in a wireless communication system comprising (See claim 1; lines 1-2): 
a processing circuitry configured to 
indicate a user equipment to report a first type of channel statement information (CSI), wherein the base station serves the user equipment in a way of single-user Multiple Input Multiple Output (SU-MIMO) (See claim 1; lines 3-9); 
determine that a second type of channel statement information is required in a case that the base station changes the way serving the user equipment from SU-MIMO to multi-user Multiple Input Multiple Output (MU-MIMO) (See claim 1; lines 10-14); and 
notify the user equipment to report the second type of channel statement information (See claim 1; lines 15-18),
wherein a granularity of the second type of channel statement information is higher than that of the first type of channel statement information (See claim 1; lines 19-21).
Regarding to claim 2: Xu discloses an electronic device, wherein the second type of channel statement information comprises information about amplitude and phase (See claim 2).
Regarding to claim 3: Xu discloses an electronic device, wherein the second type of channel statement information includes any of pre-coding feedback based on linearly combined codebook, feedback based on covariance matrix, and hybrid CSI feedback (See claim 3).
Regarding to claim 4: Xu discloses an electronic device, wherein the determination is made based on an orthogonality between a communication resource used by the user equipment and a communication resource used by another MU-MIMO user equipment (See claim 4).
Regarding to claim 5: Xu discloses an electronic device, wherein the orthogonality is decided based on a scrambling code sequence of demodulation reference signal (DMRS) port used by the user equipment and a scrambling code sequence of DMRS port used by the other MU-MIMO user equipment (See claim 5).
Regarding to claim 6: Xu discloses an electronic device, wherein the determination is made based on a degradation degree of channel quality of a channel between the user equipment and the electronic device caused by the base station changing the way serving the user equipment from of SU-MIMO to MU-MIMO (See claim 6).
Regarding to claim 8:  Xu discloses an electronic device for a user equipment in a wireless communication system comprising (See Claim 7; lines 1-2): 
a processing circuitry configured 
to receive, from a base station, an indication to report a first type of channel statement information (CSI) (See Claim 7; lines 3-9);
 report, to a base station, the first type of channel statement information (See Claim 7; lines 9-12); 
receive, from the base station, a notification that a second type of channel statement information is required (See Claim 7; lines 13-19); and 
report, to the base station, the second type of channel statement information (See Claim 7; lines 20-22), 
wherein a granularity of the second type of channel statement information is higher than that of the first type of channel statement information (See Claim 7; lines 23-25).
Regarding to claim 9: Xu discloses an electronic device, wherein the second type of channel statement information comprises information about amplitude and phase (See Claim 8).
Regarding to claim 10: Xu discloses an electronic device, wherein the second type of channel statement information includes any of pre-coding feedback based on linearly combined codebook, feedback based on covariance matrix, and hybrid CSI feedback (See Claim 9).
Regarding to claim 11: Xu discloses an electronic device, wherein the determination is made based on an orthogonality between a communication resource used by the user equipment and a communication resource used by another MU-MIMO user equipment (See Claim 10).
Regarding to claim 12: Xu discloses an electronic device, wherein the orthogonality is decided based on a scrambling code sequence of demodulation reference signal (DMRS) port used by the user equipment and a scrambling code sequence of DMRS port used by the other MU-MIMO user equipment (See Claim 11).
Regarding to claim 13: Xu discloses an electronic device, wherein the determination is made based on a degradation degree of channel quality of a channel between the user equipment and the electronic device caused by the base station changing the way serving the user equipment from of SU-MIMO to MU-MIMO (See Claim 12).
9.	Claims 7 & 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of Xu, in view of Cheng et al. (2005/0143084 A1).
Regarding to claims 7 & 14: Xu discloses all the limitations of the claimed invention with an exception of to indicate the user equipment to report the first type of channel statement information (CSI), based on a reference signal for the first type of channel statement information.
However, Cheng from the same field of endeavor discloses to indicate the user equipment to report the first type of channel statement information (CSI), based on a reference signal for the first type of channel statement information (See FIG. 7-8 & Para. 0034; if the mobile terminal satisfies the condition, then the mobile terminal prepares a channel feedback report and transmits the channel feedback report).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include to indicate the user equipment to report the first type of channel statement information (CSI), based on a reference signal for the first type of channel statement information as taught by Cheng into the system of Xu to reporting of channel information in a wireless communication system (See Cheng; Para. 0001; lines 1-2).

Allowable Subject Matter
10.	Claims 1-14 would be allowed if the applicants amend the claims or file a Terminal disclaimer (TD) against the parent patent application No.  11, 251, 838. 
11.	The following is a statement of reasons for the indication of allowable subject matter: 
12.	Claim 1 & 8 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations.
13.	In claim 1: “wherein a granularity of the second type of channel statement information is higher than that of the first type of channel statement information”
14.	In claim 8: “wherein a granularity of the second type of channel statement information is higher than that of the first type of channel statement information”
15.	In claim 1: The first reference, Liu et al. (CN103312400) discloses an electronic device for a base station (See Para. 0006; a Base station) in a wireless communication system comprising: 
a processing circuitry (See Para. 0006; a Base station is equipped with a Processor) configured to indicate a user equipment to report a first type of channel statement information based on a reference signal for the first type of channel statement information, wherein the base station serves the user equipment in a way of SU-MIMO (See FIG. 1 & Para. 0006-0007 & 0026-0030; under MU-MIMO transmission, a CQI or PMI is additionally fed back); 
make a determination that a second type of channel statement information is required in a case that the base station changes the way serving the user equipment from SU-MIMO to MU-MIMO (See FIG. 1 & Para. 0006-0007 & 0026-0030; the UE determines according to a carrier resource configuration mode and an available feedback resource, extra CSI that needs to be fed back, and uses the available feedback resource to feed back the extra CSI). 
The second reference, Cheng et al. (2005/0143084 A1) notify the user equipment to report the second type of channel statement information based on a reference signal for the second type of channel statement information See FIG. 7-8 & Para. 0034; if the mobile terminal satisfies the condition, then the mobile terminal prepares a channel feedback report and transmits the channel feedback report).
16.	In claim 1: The first reference, Liu et al. (CN103312400) discloses an electronic device for a user equipment (See Para. 0006; a user equipment) in a wireless communication system comprising (See Claim 7; lines 1-2): 
a processing circuitry (See Para. 0006; a user equipment is equipped with a Processor)  configured 
to receive, from a base station, an indication to report a first type of channel statement information (CSI) (See Claim 7; lines 3-9);
 report, to a base station, the first type of channel statement information (See FIG. 1 & Para. 0006-0007 & 0026-0030; under MU-MIMO transmission, a CQI or PMI is additionally fed back); 
receive, from the base station, a notification that a second type of channel statement information is required (See FIG. 1 & Para. 0006-0007 & 0026-0030; the UE determines according to a carrier resource configuration mode and an available feedback resource, extra CSI that needs to be fed back, and uses the available feedback resource to feed back the extra CSI); and 
The second reference, Cheng et al. (2005/0143084 A1) discloses report, to the base station, the second type of channel statement information (See FIG. 7-8 & Para. 0034; if the mobile terminal satisfies the condition, then the mobile terminal prepares a channel feedback report and transmits the channel feedback report).
17.	Thus, neither Liu nor Cheng, individually or in combination disclose or render obvious the above italic limitations as claim in claims 1 & 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Gao et al. 2019/0149306 A1 (Title: System and method for flexible channel state information-reference signal transmission) (FIG. 2 & Para. 0105, 0109 & 0120).
B.	Zhou et al. 2019/0149305 A1 (Title: Bandwidth part switching) (See abstract & Para. 0362-0368).
C.	Roehrig et al. 2019/0115934 (Title: Method for reporting channel state in wireless communication system and device therefor) (See FIG. 6 & Para. 0042, 0053 & 0056).

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469